DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s Amendment filed June 25, 2021.  Claims 1, 3-6 and 75-79 are pending in this case.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021, has been entered.
Election/Restrictions
Newly submitted claims 75-79 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I – Claims 1 and 3-6 drawn to creating digital currency, classified in G06Q 20/065
Group II, Claims 75-79, drawn to adding keys to a key block chain, classified in H04N 21/26613
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 75-79 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 22, 2021, and August 4, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant's arguments filed June 25, 2021, have been fully considered but they are not persuasive. 
Applicant argues, regarding claims 1 and 3-6, as currently amended, that the claims recite statutory subject matter.
Examiner respectfully disagrees.
Applicant argues regarding claims 1 and 3-6 that the claim 1 recites a method that is tied to a particular machine or apparatus.  Examiner disagrees that Applicant is claiming a technical solution, because the limitations of claim 1 do not recite technological implementation details for any of the claim elements. Nor does claim | recite, “a particular way of programming or designing the software ... , but instead merely claim[s] the resulting system.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed. Cir. 2016). “Technological problem” is too ambiguous a term to be determinative. Merely placing a claim in a technological context cannot confer eligibility. The Supreme Court and this court have repeatedly made clear that merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract. Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258 (Fed. Cir. 2016). Claim 1 simply recites functional results to be achieved by any means. See, e.g., Content Extraction and Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014). C.F.R. § 41.37(c)(1)(iv) (2013).
Further, according to the Applicant, the pending claims are directed to “an improvement in computer capabilities, namely, an improvement in the way computer processors operate to efficiently and optimally create, destroy, split, join, or transfer digital currency. See, e.g., Specification, paragraph 
Examiner respectfully disagrees. 
This is not “a technological solution to a technical problem.” Efficiently storing data generated associated with digital currency) is a commercial objective, namely greater transaction security for both buyer and seller. 
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests generating, by the at least one computer processor, create data for a digital currency ledger, wherein the create data comprises the currency data and the currency create signature.
Examiner respectfully disagrees.
Feeney discloses generating, by the at least one computer processor, create data for addition to a digital currency ledger, wherein the create data comprises the currency data and the currency create signature (par 46-47  “crypto-currency transaction 204 is a collection of textual data stating that the owner of a certain transferable item represented in the transaction register is transferring that item to the FIGS. 1A-1B.” , 49-52 “the at least one transaction register 205 a includes a block chain 206. In one embodiment, the block chain 206 is a transaction register 205 a that records one or more new crypto-currency transactions 204 in a data item known as a block 206 a-b. The blocks 206 a-b may be created in a way that places the blocks 206 a-b in chronological order, and links each block 206 b to a previous block 206 a in the chronological order, so that any computing device may traverse the blocks 206 a-b in reverse chronological order to verify any crypto-currency transactions 204 listed in the block chain 206.”)
Applicant argues, regarding claim 1, as currently amended, that nothing in the cited references teaches, discloses or suggests wherein the verification entity verifies the currency create signature.
Examiner respectfully disagrees.
Feeney teaches outputting the create data for provision to a verification entity to add the create data to the digital currency ledger. (par 60-62 “the transaction register 205a includes a master list document containing all hashes of all keys; the master list document may be hashed in turn to form a “master hash, which is inserted into a block chain. Each of a series of master hashes or each of a series of Merkle trees may be indexed, and the indices linked to particular batches of data” in par 60, “the transaction register 205a may include a DHT that is distributed among a first network of computing devices, and that is hashed into a block-chain copied onto each of a second network of computing devices, so that retrieval from or modification to the transaction register 205a involves both following the DHT protocol to locate the relevant transactions in the DHT, and either modifying or verifying the block chain on each of the block chain copies in the second network” in par 61)
Feeney does not specifically disclose cryptographically signing currency data.
Adleman teaches cryptographically signing currency data. (par 74 “At operation 706, the secret key is applied to the dual currency note content g determined at operation 704 in order to produce a dual currency note. According to the primary example embodiment, the secret key is applied to the dual 
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman for greater transaction security.
Feeney in view of Adleman does not specifically disclose that the verification entity has been signaled to be a trusted entity by a primary authority.
Bagley discloses that the verification entity has been signaled to be a trusted entity by a primary authority. (par 82 “The authentication service requests (308) the information to verify and the trusted entity that will perform the verification. For this request, the client sends (312) the information to verify and identifies the trusted entity”)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman and the signal of Bagley for greater transaction security.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1 and 3-6 are directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite obtaining and creating records for issuing currency. Specifically, the claims recite generating a currency-create signature and generating verifiable data for addition to a ledger,  which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 [January 7, 2019]).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a digital currency ledger, merely use a computer as a tool to perform an abstract idea. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo).
Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a digital currency ledger, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of creating records for issuing currency. As discussed above, taking the claim elements separately, the digital currency ledger perform the steps or functions of generating a signature and generating verifiable data for addition to a ledger. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of storing transaction data. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-6 further describe the abstract idea of creating records for issuing currency. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 3-6 are  rejected under 35 U.S.C. 103 as being unpatentable over Feeney (US 2016/0098723) in view of Adleman (US 2015/0193744) and further in view of Bagley (US 2006/0080545).
Regarding claim 1 –
Feeney discloses a method for creating an amount of digital currency, the method comprising:
generating, by at least one computer processor coupled to a storage medium and configured to perform operations for creating digital currency, a currency create signature; (par 34) and
generating, by the at least one computer processor, create data for a digital currency ledger, wherein the create data comprises the currency data and the currency create signature (par 46-47, 49-52), wherein the currency data comprises:
a value of the amount of new digital currency (par 46); 
currency key data based at least in part on a currency public key, wherein the currency public key corresponds to the amount of digital currency (par 46); and
outputting, by the at least one computer processor, the create data for a verification entity to add the create data to the digital currency ledger. (par 60-62)
Feeney does not specifically teach Feeney does not specifically disclose cryptographically signing currency data.
Adleman teaches cryptographically signing currency data. (par 74)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman for greater transaction security.
Feeney in view of Adleman does not specifically disclose that the verification entity has been signaled to be a trusted entity by a primary authority generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity. Please note, however, that, in this case, the language “has been signaled . . .entity” constitutes a description of the verification entity, separate from the positively recited steps that are performed by the at least one computer.  In other words, the said language does not affect the positively recited steps in a manipulative sense, and does not, therefore, serve to distinguish over the prior art.  In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), Alice, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Bagley discloses that the verification entity has been signaled to be a trusted entity by a primary authority generating a verifier secret key and a verifier public key, and providing the verifier secret key to the verification entity. (par 82)
It would be obvious to one of ordinary skill in the art to combine Feeney with the cryptographic signature of Adleman and the signal of Bagley for greater transaction security.
Regarding claim 3 –
Feeney discloses generating a new block comprising the create data (par 50-53); and 
adding the new block in the digital currency ledger (par 50-53).
Regarding claim 4 –
Feeney discloses generating the currency public key (par 46-47, 73).
Regarding claim 5 –
Feeney discloses that the currency key data comprises a hash of the currency public key. (par 47-48)
Regarding claim 6 –
Feeney discloses that the verification entity or at least one entity in a network of digital currency entities obtains a currency creator public key corresponding to the currency creator private key. (par 34-35, 46-47, 63-65, 73-74).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luzzatto (US 2012/0284181) teaches electronic currency, electronic wallet therefor, and electronic payment systems employing them.
Ebrahimini et al (US 2016/0330035) teach a User Identification Management System and Method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/C.O.S/Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685